Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 14, 2018.  The three claimed components of the composition, corosolic acid, oleanolic acid, and ursolic acid are commonly found in many different plants and in various plant parts, particularly leaves.  They are readily identified, isolated, and purified and are commercially available.
Applicant's election with traverse of Group I, claims 10-12, 20, in the reply filed on 8/23/22 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the groups.  This is not found persuasive because each group requires a different search and consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-12, 20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a natural product without significantly more. The claims recite three naturally occurring acids. This judicial exception is not integrated into a practical application because the claims are directed to a composition.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the naturally occurring acids are markedly changed from how they occur in nature.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition with three naturally occurring components.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, each of the components are claimed as they are found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, all the components of the composition are found in nature in the same form as claimed.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over each of Eldridge and CN.
Eldridge (2007/0014739) entitled "Compositions and Methods for Controlling Biofilms and Bacterial Infections" teaches in paragraph 31, topical preparations.  In paragraphs 51, 52, and 60, corosolic acid, ursolic acid, and oleanolic acid are described.  On page 9 Table 1 lists some of the plant sources for the acids.  In paragraph 78 concentrations of the triterpenes are described as more than 1% of the composition.  In paragraph 101 topical dosage forms are listed.  In paragraph 138 the formulation may include liquid solvents such as DMSO.  See the claims directed to a composition containing ursolic acid, oleanolic acid, and corosolic acid in a topical preparation.

CN 104840467, machine English translation provided, teaches in paragraph 18, a composition of ursolic acid, corosolic acid, and oleanolic acid.  In paragraph 37 topical compositions containing these components are described that may contain solubilizers.
The claims differ from the above refences in that they specify ranges of proportions of the three components.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the claimed composition in a range of proportions of the components because each of the above references teaches compositions containing the same three components for topical application in some proportions.  No criticality is seen in the claimed ranges of proportions.  Regarding claim 12 directed to DMSO, it is a common solvent for many solutes and used widely in topical preparations to increase skin penetration.  Regarding claim 20 directed to a personal care product, a topical formulation appropriate for cosmetic use as shown by the references would be a personal care product.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saleh (11,090,347) is the parent patent.
Saleh (11,124,499) is a related patent.
Wu (J of Pharmaceutical and Biomedical Analysis) teaches determining triterpenes in medicinal herbs.
Hu (J of Liquid Chromatography and Related Tech) teaches determining triterpenes in medicinal herbs.
Aguirre (Bioorganic & Medicinal Chem) teaches topical activity of ursolic, oleanolic and corosolic acids.
Tan (Int J Molecular Sciences) teaches plant extracts containing ursolic, oleanolic, and corosolic acids and their skin effects.
Cho (Oncotarget) teaches skin effects of ursolic acid, oleanolic acid and corosolic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655